SECOND AMENDMENT
TO REVOLVING LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDMENT TO REVOLVING LOAN AND SECURITY AGREEMENT
(this “Amendment”) is entered into this 11th day of August, 2010, by and between
(i) WorldGate Communications, Inc., a Delaware corporation, WorldGate Service,
Inc., a Delaware corporation, WorldGate Finance, Inc., a Delaware corporation,
Ojo Services LLC, a Pennsylvania limited liability company, and Ojo Video Phones
LLC, a Pennsylvania limited liability company (jointly and severally, the
“Borrower”), and (ii) WGI Investor LLC, a Delaware limited liability company
(“Lender”).
 
Recitals
 
A.           Lender and Borrower have entered into that certain Revolving Loan
and Security Agreement dated as of October 28, 2009 and amended as of March 9,
2010 (as may be further amended, modified, supplemented or restated, the “Loan
Agreement”).  Lender has extended credit to Borrower for the purposes permitted
in the Loan Agreement.
 
B.           Borrower has requested that Lender amend the Loan Agreement to
increase the maximum principal amount available under the Loan Agreement.
 
C.           In partial consideration for the amendments set forth herein,
Borrower will grant to Lender a warrant to purchase up to 8,000,000 shares of
Borrower’s common stock.
 
D.           Lender is willing to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.           Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
 
2.           Amendments to Loan Agreement.  The Loan Agreement is hereby amended
as follows:
 
2.1           The definition of “Maximum Principal Amount” under the Loan
Agreement is hereby amended to be “seven million dollars ($7,000,000)”.

 
 

--------------------------------------------------------------------------------

 


3.           Replacement Promissory Note.  Borrower shall execute and deliver to
Lender a Revolving Promissory Note in the form attached as Exhibit A to this
Amendment to replace the Note executed by Borrower pursuant to the original Loan
Agreement.  Such replacement note shall constitute the Note described in the
Loan Agreement, as amended hereby.
 
4.           Limitation of Amendments.
 
4.1           The amendments set forth above are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Lender may now have or may have in the future under or in
connection with any Loan Document.
 
4.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
5.           Representations and Warranties.  To induce Lender to enter into
this Amendment, Borrower hereby represents and warrants to Lender as follows:
 
5.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
5.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
5.3           The organizational documents of Borrower delivered to Lender on or
before the date of this Amendment remain true, accurate and complete and have
not been amended, supplemented or restated and are and continue to be in full
force and effect;
 
5.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 
5.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

 
2

--------------------------------------------------------------------------------

 

5.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
 
5.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
6.           Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
7.           Effectiveness.  This Amendment shall be deemed effective upon (a)
the due execution and delivery to Lender of this Amendment by each party hereto
and (b)  Borrower’s execution and delivery to Lender of the Note in the form
attached hereto as Exhibit A, duly executed and delivered by the Borrower.


[Signature page follows.]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


BORROWER:
 
LENDER:
     
WORLDGATE COMMUNICATIONS, INC.
 
WGI INVESTOR LLC
     
By:
/s/ Christopher V. Vitale
 
By:
Prasescient, LLC, its Manager
Name:
Christopher V. Vitale
   
Title:
Senior Vice President, Legal and Regulatory,
 
By:
/s/ Robert Stevanovski
 
General Counsel and Secretary
 
Name:
Robert Stevanovski
   
Title:
Manager
WORLDGATE SERVICE, INC.
         
By:
/s/ Christopher V. Vitale
   
Name:
Christopher V. Vitale
   
Title:
Senior Vice President, Legal and Regulatory,
     
General Counsel and Secretary
         
WORLDGATE FINANCE, INC.
         
By:
/s/ Christopher V. Vitale
   
Name:
Christopher V. Vitale
   
Title:
Senior Vice President, Legal and Regulatory,
     
General Counsel and Secretary
         
OJO SERVICE LLC
         
By:
WorldGate Communications, Inc., its sole member
         
By:
/s/ Christopher V. Vitale
   
Name:
Christopher V. Vitale
   
Title:
Senior Vice President, Legal and Regulatory,
     
General Counsel and Secretary
         
OJO VIDEO PHONES LLC
         
By:
WorldGate Communications, Inc., its sole member
         
By:
/s/ Christopher V. Vitale
   
Name:
Christopher V. Vitale
   
Title:
Senior Vice President, Legal and Regulatory,
     
General Counsel and Secretary
   

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Promissory Note


REVOLVING PROMISSORY NOTE



Up to $7,000,000
October 28, 2009



FOR VALUE RECEIVED, WORLDGATE COMMUNICATIONS, INC., a Delaware corporation,
WORLDGATE SERVICE, INC., a Delaware corporation, WORLDGATE FINANCE, INC., a
Delaware corporation, OJO SERVICE LLC, a Pennsylvania limited liability company,
and OJO VIDEO PHONES LLC, a Pennsylvania limited liability company (jointly and
severally, the “Borrower”), hereby absolutely, irrevocably, unconditionally and
jointly and severally promises to pay to the order of WGI INVESTOR LLC, a
Delaware limited liability company (“Lender”), in United States dollars and in
immediately available funds, the principal sum of SEVEN MILLION DOLLARS
($7,000,000), or such lesser amount as may be advanced by Lender to the Borrower
from time to time in accordance with that certain Revolving Loan and Security
Agreement dated as of October 28, 2009, as amended, between the Borrower and
Lender (as it may be amended, modified, extended or restated from time to time,
the “Loan Agreement”), together with interest thereon, as provided in the Loan
Agreement.  Notwithstanding the foregoing, the aggregate principal amount
outstanding under this Revolving Promissory Note (this “Note”) shall not exceed
seven million dollars ($7,000,000).  This Note is subject to all of the terms
and conditions set forth in, and such terms and conditions are hereby
incorporated herein by reference to, the Loan Agreement.  All capitalized terms
not otherwise defined herein shall have the meanings set forth in the Loan
Agreement.  In the event of any conflict between the provisions of this Note and
the Loan Agreement, the provisions of the Loan Agreement shall prevail.


The obligations of the Borrower evidenced by this Note are secured as set forth
in the Loan Agreement.


Except as otherwise provided in the Loan Documents, all outstanding principal
and interest with respect to Loan Advances shall be due and payable in full in
cash on the Maturity Date.  The daily unpaid principal balance outstanding under
this Note shall bear interest at the rate(s) set forth in the Loan
Agreement.  The Loan Advances may be prepaid in whole or in part at any time
without premium or penalty and amounts repaid may be re-borrowed in accordance
with the provisions of the Loan Agreement.


Upon the occurrence of an Event of Default, Lender shall have, and shall be
entitled to exercise, all of the rights and remedies set forth in the Loan
Documents.


All payments in respect of amounts outstanding under this Note shall be paid in
immediately available funds to the account(s) specified by Lender from time to
time.  Any payment due in respect of this Note which falls due on a day other
than a Business Day shall be made on the next Business Day.

 
 

--------------------------------------------------------------------------------

 
 
The Borrower hereby waives presentment and demand for payment, notice of
dishonor, protest and notice of protest of this Note.  No release of any
security for the payment of this Note or extension of time for payment of this
Note, and no alteration, amendment or waiver of any provision of this Note made
by agreement between Lender and any other Person shall release, discharge,
modify, change or affect the liability of the Borrower under this Note.


Each right, power and remedy of Lender under this Note, the Loan Agreement, any
other Loan Document, or under applicable laws shall be cumulative and
concurrent, and the exercise of any one or more of them shall not preclude the
simultaneous or later exercise by Lender of any or all such other rights, powers
or remedies.  No failure or delay by Lender to insist upon the strict
performance of any one or more provisions of this Note, the Loan Agreement, any
other Loan Document, or to exercise any right, power or remedy consequent upon
an Event of Default shall constitute a waiver thereof, or preclude Lender from
exercising any such right, power or remedy.  No modification, change, waiver or
amendment of this Note shall be deemed to be made unless in writing signed by
the Borrower and Lender. This Note shall inure to the benefit of and be binding
upon the Borrower and Lender and their respective successors and assigns;
provided that except as set forth in the Loan Agreement, the Borrower shall have
no right to assign any of its rights or delegate any of its obligations under
this Note and provided further there shall be no restrictions of any nature on
Lender’s right to assign this Note or its rights hereunder.  The invalidity,
illegality or unenforceability of any provision of this Note shall not affect or
impair the validity, legality or enforceability of any other provision.  This
Note shall be deemed to be made in, and shall be governed by the laws of, the
State of Delaware (without regard to its conflicts of laws principles).


[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Revolving Promissory Note has been duly executed by the
undersigned as of the day and year first above written.


 BORROWER:
 
WORLDGATE COMMUNICATIONS, INC.
 
By:  
 
Name:  
Christopher V. Vitale
Title:  
Senior Vice President, Legal and Regulatory,
 
General Counsel and Secretary
 
WORLDGATE SERVICE, INC.
 
By:  
 
Name:  
Christopher V. Vitale
Title:  
Senior Vice President, Legal and Regulatory,
 
General Counsel and Secretary
 
WORLDGATE FINANCE, INC.
 
By:  
 
Name:  
Christopher V. Vitale
Title:  
Senior Vice President, Legal and Regulatory,
 
General Counsel and Secretary
 
OJO SERVICE LLC
 
By:
WorldGate Communications, Inc., its sole member
   
By:  
 
Name:  
Christopher V. Vitale
Title:  
Senior Vice President, Legal and Regulatory,
 
General Counsel and Secretary
 
OJO VIDEO PHONES LLC
 
By:
WorldGate Communications, Inc., its sole member
   
By:  
 
Name:  
Christopher V. Vitale
Title:  
Senior Vice President, Legal and Regulatory,
 
General Counsel and Secretary

 
 
 

--------------------------------------------------------------------------------

 